DETAILED ACTION
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In figure 4, the X-Axis of the figure requires a spelling correction where “Rotion Rate” should read – Rotation Rate --.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets



Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with D. Benjamin Esplin on 5/5/2021.

The application has been amended as follows: 

In the claims
	In claim 2, line 1, the phrase “of 1” has been deleted and replaced with – of claim 1”.

	In claim 12, line 1, the phrase “of 11” has been deleted and replaced with – of claim 11 --.
	In claim 15, line 3, the phrase “number of heat check cycle” has been deleted and replaced with – number of heat check cycles --.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Stuart (US 3,682,256), Samuel et al. (US 9,976,416), Aniket et al. (US 10,487,640), and Samuel (US 10,961,786) all generally disclose system and methods for monitoring the integrity of casings in a borehole.  Stuart teaches calculating casing wear based on side force and other parameters (col. 3, lines 60+), but does not disclose using the other parameters of the instant independent claims, nor estimating temperature of the casing based on the other parameters (i.e penetration rate, rotation rate and side-force).  Samuel et al. ‘416 and Aniket et al. ‘640 both teach modeling casing wear with drilling parameters (as in each claim 1) but neither disclose estimating temperature of the casing based on drilling parameters.  Samuel ‘786 teaches modeling casing wear with side force, friction and temperature (as in claim 1) to determine a wear factor of casing, but do not disclose estimating temperature of the casing based on penetration rate, rotation rate and side-force.  Therefore, the prior art of record, in sum, does not fairly teach or suggest a system and method of monitoring casings including: obtaining operating information for a drilling operation, the operating information .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
5/6/2021